Citation Nr: 1004236	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-37 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.

2.  Entitlement to an initial evaluation greater than 10 
percent for left shoulder biceps tendonitis with impingement.

3.  Entitlement to an initial evaluation greater than 10 
percent for left knee patella femoral syndrome.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 Regional Office (RO) in 
Seattle, Washington rating decision, which granted service 
connection for the issues noted above and assigned a 
noncompensable rating for each disability.

Thereafter, a subsequent July 2009 rating decision increased 
the rating to 10 percent, effective March 25, 2007, for both 
the Veteran's left knee and left shoulder disabilities.  
Regardless of the RO's actions, the issue remains before the 
Board because the increased ratings were not a complete grant 
of the maximum benefits available.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Board does recognize, however, that neither the left knee 
nor left shoulder disabilities were listed on the VA Form 9 
received shortly after the July 2009 rating decision.  
Therefore, the issue of whether the Veteran wished to 
continue his appeal on those issues was discussed at a 
personal hearing before the undersigned Veterans Law Judge in 
October 2009.  The Veteran indicated that he did wish to 
continue his appeal as to those claims, and testimony was 
accepted on those issues.  Therefore, these matters remain 
before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009).

The Board notes that a transcript of his personal hearing has 
been associated with the claims file.


FINDINGS OF FACT

1.  Audiometric examination corresponds to a level I hearing 
loss for the right ear and a level I hearing loss for the 
left ear.

2.  The Veteran's left shoulder disability is manifested by 
pain, limitation of motion from pain to 135 degrees of 
abduction and flexion, weakness, and swelling, but without 
evidence of arthritis.

3.  The Veteran's left knee disability is manifested by pain, 
but without limitation of motion, recurrent subluxation or 
lateral instability; removed semilunar cartilage; dislocated 
semilunar cartilage with frequent locking, pain or effusion 
into the joint; or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100, 
4.86 (2009).

2.  The criteria for a disability rating greater than 10 
percent for left shoulder biceps tendonitis with impingement 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, DCs 5201-5024 (2009).

3.  The criteria for a disability rating greater than 10 
percent for left knee patella femoral syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, DC 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

In this case, the claims are "downstream" issues in that 
they arose from the initial grant of service connection.  
Prior to the rating decision granting service connection, the 
RO issued a notice letter in May 2007 that fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran 
was advised that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims.  This letter 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

The May 2007 letter also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  During the October 2009 
Board hearing the Veteran indicated that his hearing had been 
tested by a prospective employer.  He was encouraged to 
submit such evidence if it was available, and advised that 
the record would be held open for a specific period of time 
from the date of his hearing.  The Veteran indicated that the 
test was conducted in Mexico where members of his family 
reside, so that he was unsure of the availability of the test 
report, but that he would attempt to obtain it.  
Unfortunately, the Veteran has not since submitted the 
report, nor has he requested VA's assistance in obtaining 
that evidence.  Consequently, the Board finds that VA has 
complied with the duty to assist to the extent possible under 
the circumstances.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the Veteran appropriate VA examinations in 
November 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's left shoulder, left knee, or bilateral hearing loss 
since he was last examined.  The Veteran has not reported 
receiving any recent treatment specifically for these 
conditions, and there are no records suggesting an increase 
in disability has occurred as compared to the prior VA 
examination findings.  Indeed, during the October 2009 Board 
hearing the Veteran acknowledged that his left shoulder, left 
knee, and bilateral hearing problems have remained relatively 
unchanged since 2006.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2007 VA examination 
reports are thorough and supported by the Veteran's 
contemporaneous and subsequent lay statements.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2009).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and 
their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath, supra.

As these claims are on appeal from a decision that granted 
service connection and assigned an initial rating, "staged" 
ratings may be assigned, if warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

Bilateral Sensorineural Hearing Loss

The Veteran alleges that the RO erroneously failed to assign 
him a compensable rating for his bilateral hearing loss. 

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85 (2009).  To 
evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id.  Where there is an exceptional pattern of 
hearing impairment, a rating based on pure tone thresholds 
alone may be assigned.  38 C.F.R. § 4.86 (a) & (b) (2009).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

It is noteworthy at the outset that hearing loss disability 
is rated based on audiometry specified by regulation.  
Inasmuch as any private audiometry test is not in accordance 
with the regulatory specifications, it may not serve as the 
basis for the rating assigned.

The Veteran underwent a VA examination in November 2007.  The 
results of the November 2007 VA audiological test are as 
follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
25
LEFT
30
30
35
30
30

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 100 percent in the right ear and 
100 percent in the left ear.  The average of the puretones 
between 1000-4000 Hz was 21 for the right ear and 31 for the 
left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran 
received a numeric designation of I for the right ear and I 
for the left ear.  Such a degree of hearing loss warrants 
only a noncompensable evaluation under Table VII.  The Board 
notes that it also considered the alternative rating scheme 
for exceptional patterns of hearing impairment and found it 
inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

The Board notes that during the October 2009 Board hearing 
the Veteran conceded that he had not otherwise sought 
treatment for his hearing problems from the VA or private 
entities, and that the only other hearing test he has 
undertaken since service was for the one prospective employer 
in Mexico.  Thus, there are no other VA or private outpatient 
treatment records in the file discussing the Veteran's 
bilateral hearing loss.

The Board is very sympathetic to the Veteran's complaints 
regarding his hearing loss disability.  However, as was 
indicated above, rating hearing loss disability involves the 
mechanical application of rating criteria to the results of 
specified audiometric studies.  Here, there is no evidence of 
a change in the Veteran's hearing since the November 2007 
examination and, therefore, nothing to suggest that an 
additional VA examination would be beneficial.  During the 
Veteran's October 2009 Board hearing the Veteran stated that 
his hearing problems had remained relatively unchanged since 
2006.  The probative medical evidence does not show the 
Veteran's hearing loss has ever reached a compensable level 
at any point since service connection was granted.  Staged 
ratings, therefore, are inapplicable here.  See Fenderson, 
supra.  


Left Shoulder

As noted above, the Veteran was service-connected for left 
shoulder biceps tendonitis with impingement in July 2007 and 
assigned a 0 percent rating.  A July 2009 rating decision 
assigned an initial compensable rating of 10 percent, 
effective March 25, 2007.  The Veteran claims his current 
symptomatology warrants a higher rating.    

The Veteran's left shoulder disability is rated under DCs 
5201-5024.  In this regard, the Board notes that hyphenated 
DCs are used when a rating under one DC requires use of an 
additional DC to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2009).  In this case, the 
Veteran's left shoulder disability has been rated as 
analogous to tenosynovitis (DC 5024) and limitation of motion 
of the arm (DC 5201).

The diseases under DCs 5013 through 5024 include osteoporosis 
with joint manifestations (DC5013), osteomalacia (DC5014), 
benign new growths of bones (DC5015), osteitis deformans 
(DC5016), intermittent hydrarthrosis (DC5018),  bursitis 
(DC5019), synovitis (DC5020), myositis (DC5021), periostitis 
(DC5022), myositis ossificans (DC5023), and tenosynovitis 
(DC5024).  The diseases under DCs 5013 through 5024 will be 
rated on limitation of motion of affected parts as 
degenerative arthritis (except gout, DC 5017, which will be 
rated under DC 5002).  Although these disabilities are to be 
rated as degenerative arthritis (DC 5003), Note (2) to DC 
5003 provides that the 20 percent and 10 percent ratings 
based on X-ray findings with no limitation of motion of the 
joint or joints will not be utilized in rating conditions 
listed under DCs 5013 to 5024, inclusive.  38 C.F.R. 
§ 4.71a.

DC 5003 provides that degenerative arthritis that is 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  When there is some 
limitation of motion of the specific joint or joints involved 
that is noncompensable (0 percent) under the appropriate DCs, 
DC 5003 provides a rating of 10 percent for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When there is limitation of motion of the specific 
joint or joints that is compensable (10 percent or higher) 
under the appropriate DCs, the compensable limitation of 
motion should be rated under the appropriate DCs for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003 (2009). 

As noted, DC 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate DC 
for the specific joint or joints affected.  In this case, the 
appropriate DC would be DC 5201 (limitation of motion of the 
arm). 
 
DC 5201 provides that limitation of motion of the arm at the 
shoulder level is rated 20 percent for the major shoulder and 
20 percent for the minor shoulder; limitation of motion of 
the arm midway between the side and shoulder level is rated 
as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder 
and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, DC 
5201 (2009).

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I (2009).  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees).  Id.  With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees).  Id.

The Veteran first was diagnosed with left shoulder biceps 
tendonitis with impingement syndrome in approximately August 
2006.  At that time there was no evidence of a labral or 
rotator cuff tear on MRI.  The Veteran was intermittently 
treated for left shoulder problems through the remainder of 
his military service.

After service and filing his claim, the Veteran was afforded 
a VA examination on his left shoulder.  At that time, the 
Veteran reported injuring his left shoulder in 2006 while 
taking a wing kit off a crane.  The Veteran reported pain, 
weakness when lifting, and swelling after work, but denied 
stiffness, heat, redness, giving way, lack of endurance, 
locking, fatigability, or dislocation.  The Veteran reported 
experiencing left shoulder pain ten (10) times per day for 
one (1) hour each time and described the pain as squeezing 
and aching.  While experiencing pain, the Veteran reported 
being able to function without medication, specifically 
Motrin.  The Veteran reported difficulty lifting objects 
above his head.  On examination, the Veteran's left shoulder 
had flexion and abduction to 180 degrees, with pain at 135 
degrees in each case.  The Veteran had no limitation of 
external or internal rotation due to pain.  With respect to 
the left shoulder, joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  Contemporaneous x-ray 
findings for the left shoulder were normal.  The examiner 
found no change since the previous diagnosis of left shoulder 
biceps tendonitis with impingement syndrome, based on 
subjective pain with overhead movement and objective pain and 
tenderness with range of motion, but with normal x-ray 
findings.  The examiner noted mild effects on the Veteran's 
daily activities.

The results of these examinations indicated abduction and 
flexion limited by pain to 135 degrees, but no limitation of 
motion at the shoulder level.  As the Veteran does not have 
limited motion to shoulder level, or 90 degrees, a higher 
rating under DC 5201 is not warranted. 
 
The Board recognizes that the medical evidence and the 
Veteran's testimony show at least some functional impairment 
of left shoulder function.  For example, his November 2007 VA 
examination reflected a limitation of joint function causing 
pain and tenderness, as well as limitation of abduction and 
flexion to 135 degrees due to pain.  In general, evaluation 
of a service-connected disability involving a joint requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  

The July 2009 rating decision assigned a 10 percent rating 
based on the Veteran's reports of painful movement of the 
left shoulder joint.  Although rated under DCs 5201-5024, the 
Veteran's initial rating specifically was based on his 
reports of pain because, as discussed above, he did not have 
limitation of motion except to the degree that such motion 
was limited by pain.  Thus, the RO assigned the 10 percent 
rating in accordance with DeLuca by attempting to compensate 
the Veteran for his complaints of pain and functional loss 
under DCs 5201-5024, despite the absence of limitation of 
motion or evidence of arthritis.  

The Board further concludes that the Veteran's 10 percent 
rating for the left shoulder fully contemplates the degree of 
functional loss experienced as contemplated by the Court's 
holding in DeLuca.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As 
noted, the November 2007 VA examination report reflects that 
the Veteran's left shoulder disability resulted in pain and 
tenderness, affecting range of motion.  However, the Board 
notes that the examination report also indicated that the 
Veteran had no further decreased range of motion on 
repetition due to the pain, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner noted there were 
mild effects on the Veteran's daily activities.  The Veteran 
reported during his October 2009 hearing that he had 
difficulties throwing his children in the air because of left 
shoulder pain.  While the Board sympathizes with the 
Veteran's difficulties, the Board finds that mild degree of 
impairment on his ability to perform daily activities is 
contemplated in the current 10 percent rating.  Therefore, 
the Board concludes that the Veteran's left shoulder suffers 
no significant or additional functional loss beyond that 
contemplated by the current 10 percent rating.

No alternative DC can be applied to afford the Veteran a 
higher rating.  The Board notes that there are other DCs 
relating to shoulder disorders, such as DC 5200 (ankylosis of 
the shoulder), DC 5202 (impairment of the humerus), and DC 
5203 (impairment of the clavicle or scapula).  However, the 
Veteran's left shoulder disability is not manifested by an 
impairment of the humerus, clavicle, or scapula, and 
therefore DC 5202 and DC 5203 are inapplicable.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The Veteran is able to move his left shoulder, 
albeit with pain at 135 degrees of flexion and abduction, so 
it is clearly not ankylosed. 
 
As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the Veteran's left 
shoulder disability.
 
Left Knee

As noted above, the Veteran was service-connected for left 
knee patella femoral syndrome in July 2007 and assigned a 0 
percent rating.  A July 2009 rating decision assigned an 
initial compensable rating of 10 percent, effective March 25, 
2007.  The Veteran claims his current symptomatology warrants 
a higher rating.

The Veteran's left knee disability is rated under DC 5260.  
The general rating schedules for limitation of motion of the 
knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range 
of motion of the knee is to 0 degrees extension and to 140 
degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 
5260, a 10 percent disability rating is warranted for flexion 
limited to 45 degrees.  A 20 percent disability rating is 
assigned for flexion limited to 30 degrees; and a 30 percent 
disability rating is assigned for flexion limited to 15 
degrees.  Under DC 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees.  A 20 percent 
disability rating is assigned for extension limited to 15 
degrees.  A 30 percent disability rating is assigned for 
extension limited to 20 degrees.  A 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a.

The Veteran complains of pain, weakness, swelling, and giving 
way after lifting.  The Veteran first reported injuring his 
left knee in approximately March 2005 in service.  In 
approximately March 2005 the Veteran first reported injuring 
his left knee.  He was diagnosed with patellofemoral pain 
syndrome.  The Veteran received intermittent treatment for 
his left knee for the remainder of his time in service.  

After leaving service and filing his claim, the Veteran was 
afforded a VA examination in November 2007.  At that time, 
the Veteran reported experiencing left knee problems for 
about four (4) years and that he injured his left knee 
running three (3) to ten (10) miles multiple times per week 
on concrete.  The Veteran reported pain four (4) times per 
week for about four (4) hours each time, as well as weakness, 
swelling, and giving way after lifting.  The Veteran denied 
stiffness, heat, redness, lack of endurance, locking, 
fatigability, and dislocation.  The Veteran reported that he 
was able to function without medication during onsets of 
pain.  On examination, the Veteran had normal gait and 
posture, without left knee edema, effusion, weakness, 
redness, heat, subluxation, guarding, locking pain, genu 
recurvatum, or crepitus.  There was tenderness to palpation.  
The Veteran had full range of motion.  Although somewhat 
unclear from the report, it appears there was pain at 140 
degrees of flexion reported.  The left knee was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  All left 
knee ligaments were within normal limits.  Contemporaneous x-
rays of the left knee were unremarkable and within normal 
limits.  The examiner noted a diagnosis of left knee 
patellofemoral syndrome, based on subjective complaints of 
pain and objective evidence of tenderness and pain with range 
of motion but with negative x-ray evidence.  The Veteran's 
knee problems were noted to have mild effects on his daily 
activities.

The results of these examinations indicated full range of 
motion without pain, no laxity, no dislocation or subluxation 
of the left knee, no edema or effusion, no locking, and no 
lateral instability.  As the Veteran has been shown to have 
full range of left knee motion without pain, a higher rating 
under DC 5260 is not warranted.

The Board is cognizant that the medical evidence and the 
Veteran's testimony show at least some impairment of left 
knee function.  In general, evaluation of a service-connected 
disability involving a joint requires adequate consideration 
of functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca, supra.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  

The July 2009 rating decision assigned a 10 percent rating 
based on the Veteran's reports of painful movement of the 
joints.  Although rated under DC 5260, the Veteran's initial 
rating specifically was based on his reports of pain because, 
as discussed above, he did not demonstrate any limitation of 
motion on examination, even with pain.  As such, a 10 percent 
rating would not normally be warranted under DC 5260.  Thus, 
the RO clearly assigned the 10 percent rating in accordance 
with DeLuca by attempting to compensate the Veteran for his 
complaints of pain and functional loss under DC 5260, despite 
the absence of limitation of motion on objective examination.  

The Board further concludes that the Veteran's 10 percent 
rating for the left knee fully contemplates the degree of 
functional loss experienced as contemplated by the Court's 
holding in DeLuca.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As 
noted, the November 2007 VA examination report reflects that 
the Veteran's left knee disability resulted in pain and 
tenderness.  However, he was still able to move to 140 
degrees on examination before reporting pain, which 
constitutes full range of motion under 38 C.F.R. § 4.71a, 
Plate II.  The examination report also indicates that the 
Veteran had no further decreased range of motion on 
repetition due to the pain, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner noted there were 
mild effects on the Veteran's daily activities, but the 
Veteran was observed to have a normal posture and gait.  The 
Board is very sympathetic to the Veteran's report during his 
October 2009 hearing that he was no longer able to run for 
pleasure and exercise because of his left knee pain.  
Nevertheless, Board finds that the overall degree of 
functional impairment demonstrated by the record is 
contemplated in the current 10 percent rating.  Therefore, 
the Board concludes that the Veteran's left knee suffers no 
significant or additional functional loss beyond that 
contemplated by the 10 percent rating already assigned.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under DCs 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  
In this opinion, the VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under DCs 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  
Additionally, in VAOPGCPREC 9-98, the VA General Counsel held 
that if a veteran has a disability rating under DC 5257 for 
instability of the knee, and there is also x-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  

Osteoarthritis is rated analogous to degenerative arthritis 
under DC 5003.  Degenerative arthritis, when established by 
x-ray findings, will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.  

In this case, complaints of painful motion are consistent 
throughout past medical records; however, there is no 
evidence of arthritis of the left knee.  The Veteran's 
service treatment records do not indicate a finding of left 
knee arthritis and the November 2007 VA examination report 
includes x-ray findings negative for left knee arthritis.  
Moreover, as discussed above, the Veteran has full range of 
motion, with pain at 140 degrees.  Thus, even assuming a 
diagnosis of arthritis, solely for the purpose of this 
decision, the medical evidence of record does not document 
left knee motion limited to a degree warranting a compensable 
rating pursuant to DC 5003.  Furthermore, as the current 10 
percent rating was assigned under a code that contemplates 
limitation of motion, assigning a separate rating under DC 
5003 would violate the rule against pyramiding under 
38 C.F.R. § 4.14 (2009).

The Board also has considered the Veteran's subjective 
complaints of instability and reports of wearing a knee 
brace, and the Board recognizes that he is competent to 
describe his symptoms.  However, while the Board is, again, 
very sympathetic to his complaints, the Board must find the 
results of physical examination by a competent health care 
specialist to be more persuasive.  As VA examination revealed 
no objective evidence of instability or subluxation, the 
Board concludes that the Veteran's knee disability is not 
manifested by instability or subluxation, so as to warrant a 
separate rating under DC 5257. 
 
In addition, no higher or alternative rating under a 
different DC can be applied.  The Board notes that there are 
other DCs relating to knee disorders, such as DC 5256 
(ankylosis of the knee), DC 5258 (dislocated semilunar 
cartilage), DC 5259 (removal of semilunar cartilage, 
symptomatic), DC 5262 (impairment of the tibia and fibula), 
and DC 5263 (for genu recurvatum).  

The Veteran's left knee disability is not manifested by 
nonunion or malunion of the tibia and fibula, or genu 
recurvatum.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The Veteran is able to move 
his left knee from 0 to 140 degrees, so it is clearly not 
ankylosed.  There is no evidence of record that any semilunar 
cartilage has been either displaced or removed.  Moreover, 
there is no medical evidence of frequent episodes of effusion 
into the joint, although the Veteran does report rare 
episodes of swelling.  As such, the Veteran cannot receive a 
higher rating under DCs 5258 or 5259.  Subluxation of the 
patella is "incomplete or partial dislocation of the knee 
cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  The Board observes that the words 
"slight," "moderate" and "severe" as used in the various 
DCs are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
regardless of whether they have been raised by the Veteran.  
In this case, the Board finds no provision upon which to 
assign a rating greater than 10 percent for the Veteran's 
left knee disability.  Furthermore, the Board concludes that 
this award is warranted for the entire period under which 
this appeal has been pending, and that assignment of staged 
ratings is not for application.  Fenderson, supra. 

Extraschedular

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected bilateral hearing loss, left shoulder, and left 
knee are inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's bilateral 
hearing loss, left shoulder, and left knee disabilities with 
the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

Furthermore, as to his hearing loss disability, the Board 
notes that the decibel loss and speech discrimination ranges 
designated for each level of hearing impairment in Tables VI 
and VIA were chosen in relation to clinical findings of the 
impairment experienced by veterans with certain degrees and 
types of hearing disability.  In support of this finding, the 
Board points to the regulatory history of 38 C.F.R. §§ 4.85 
and 4.86.  In this regard, the rating criteria for hearing 
loss were last revised, effective June 10, 1999. See 64 Fed. 
Reg. 25,200 (May 11, 1999).  In forming these revisions, VA 
sought the assistance of the Veteran's Health Administration 
(VHA) in developing criteria that contemplated situations in 
which a Veteran's hearing loss was of such a type that speech 
discrimination tests may not reflect the severity of 
communicative functioning these veterans experienced or that 
was otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids. VHA 
had found through clinical studies of veterans with hearing 
loss that when certain patterns of impairment are present, a 
speech discrimination test conducted in a quiet room with 
amplification of the sounds does not always reflect the 
extent of impairment experienced in the ordinary environment.  
The decibel threshold requirements for application of Table 
VIA were based on the findings and recommendations of VHA.  
The intended effect of the revision was to fairly and 
accurately assess the hearing disabilities of veterans as 
reflected in a real life industrial setting.  59 Fed. Reg. 
17,295 (April 12, 1994).  Accordingly, the Board finds that 
functional impairment due to hearing loss that is compounded 
by background or environmental noise is a disability picture 
that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal 
conversations in the presence of background noise is a factor 
contemplated in the regulations and rating criteria as 
defined.  The simple fact that the Veteran's hearing 
disability does not satisfy the numerical criteria for a 
compensable rating under these criteria, to include the 
criteria specifically designed for the type of real-world 
impairment experienced by the Veteran, does not place his 
symptomatology outside of that contemplated by the rating 
schedule or make application of the rating schedule 
impracticable in this case.  Accordingly, the Board 
determines that the Veteran's complaints of hearing 
difficulty have been considered under the numerical criteria 
set forth in the rating schedule.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate as to 
any of these disabilities (which it manifestly is not), the 
Veteran does not exhibit other related factors such as those 
provided by the regulation as "governing norms."  The 
record does not show the Veteran has been hospitalized since 
service for his bilateral hearing loss, left shoulder, or 
left knee disabilities.  Additionally, there is not shown to 
be evidence of marked interference with employment due to the 
disabilities.  The Board notes that during the October 2009 
Board hearing the Veteran reported that he had been 
unemployed since March 2008.  The Board notes, however, that 
the Veteran lost his job because of economic conditions and 
not for any problems associated with his service-connected 
disabilities.  The Veteran has reported that he was not hired 
for a job solely due to the results of a hearing test.  
However, as discussed above, the Veteran has not submitted 
the referenced hearing examination.  Moreover, the Board 
notes there has been no showing that the Veteran's bilateral 
hearing problems create marked interference with his 
employability in general.  In addition, the Veteran has been 
taking classes online and his disabilities have not affected 
his performance in these classes.  Finally, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.  

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss is denied.

Entitlement to an initial evaluation greater than 10 percent 
for left shoulder biceps tendonitis with impingement is 
denied.

Entitlement to an initial evaluation greater than 10 percent 
for left knee patella femoral syndrome is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


